Case: 16-51348      Document: 00514165794         Page: 1    Date Filed: 09/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 16-51348                              FILED
                                  Summary Calendar                    September 21, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
Cons w/ 16-51365

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SERGIO ALONSO VILLA-GRANADOS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:16-CR-464-1
                            USDC No. 2:12-CR-835-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Sergio Alonso Villa-
Granados has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Villa-Granados has not filed a response. We have


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51348   Document: 00514165794   Page: 2   Date Filed: 09/21/2017


                               No. 16-51348
                             c/w No. 16-51365
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeals present no
nonfrivolous issues for appellate review. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR.
R. 42.2.




                                    2